UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6989


MALCOLM MUHAMMAD,

                Plaintiff – Appellant,

          v.

LIEUTENANT FLEMING; Y. TAYLOR; HENRY PONTON; C/O COMPTON;
C/O JUSTICE,

                Defendants - Appellees.



                             No. 15-6991


MALCOLM MUHAMMAD,

                Plaintiff – Appellant,

          v.

Y. TAYLOR; R. WICKER,

                Defendants - Appellees.




Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:15-cv-00008-JLK-RSB, 7:15-cv-00057-JLK-RSB)


Submitted:   November 18, 2015             Decided:   December 7, 2015


Before KING, WYNN, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se. Margaret Hoehl O’Shea,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Nancy Hull Davidson, Assistant Attorney General, Richmond,
Virginia, for, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Malcolm    Muhammad     appeals       the     district      court’s    orders

dismissing these actions without prejudice for failure to pay

the   filing    fee.    We    have   reviewed       the    record   and     find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Muhammad v. Fleming, No. 7:15-cv-00008-

JLK-RSB; Muhammad v. Taylor, No. 7:15-cv-00057-JLK-RSB (W.D. Va.

May 21, 2015).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument      would    not    aid   the   decisional

process.



                                                                            AFFIRMED




                                        3